


110 HCON 60 : Expressing support for the goals of

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 60
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 6, 2007
			Received and referred to the
			 Committee on Veterans'
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing support for the goals of
		  Veterans Educate Today’s Students (VETS) Day, and for other
		  purposes.
	
	
		Whereas the United States has, in the course of its
			 history, fought in many wars and conflicts to defend freedom and protect the
			 interests of the Nation;
		Whereas millions of men and women have served the Nation
			 in time of need as members of the Armed Forces;
		Whereas the service of veterans has been vital to the
			 Nation, and the sacrifices made by veterans and their families should not be
			 forgotten with the passage of time;
		Whereas children throughout the Nation would benefit from
			 programs that provide education about veterans and that instill a patriotic
			 appreciation of the sacrifices made by veterans to defend freedom and to
			 protect the interests of the Nation;
		Whereas efforts are being made throughout the Nation to
			 devote November 10, or another date as may be designated, to an event known as
			 Veterans Educate Today’s Students Day; and
		Whereas schools that participate in Veterans Educate
			 Today’s Students Day set aside a portion of the school day for the study,
			 recognition, and appreciation of veterans: Now, therefore, be it
		
	
		That the Congress—
			(1)recognizes the
			 importance of veterans to the United States;
			(2)expresses support
			 for the goals of Veterans Educate Today’s Students Day;
			(3)urges teachers,
			 civic leaders, and veterans to carry out programs that educate children about
			 the service of veterans and the sacrifices made by veterans and their families;
			 and
			(4)encourages the
			 people of the United States to participate in local and national activities
			 recognizing Veterans Educate Today’s Students Day and other events that foster
			 education about the importance of veterans to the Nation.
			
	
		
			Passed the House of
			 Representatives November 5, 2007.
			Lorraine C. Miller,
			Clerk
		
	
